UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


BILLIE JO BONOLIS,                      
                 Plaintiff-Appellant,
                 v.
                                              No. 03-1659
METROPOLITAN LIFE INSURANCE
COMPANY,
               Defendant-Appellee.
                                        
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
             Marvin J. Garbis, Senior District Judge.
                         (CA-01-895-MJG)

                       Argued: May 4, 2004

                       Decided: June 8, 2004

   Before NIEMEYER, SHEDD, and DUNCAN, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

ARGUED: William Parry Dale, MCCHESNEY & DALE, P.C.,
Bowie, Maryland, for Appellant. David Alan Carter, MEYERS,
RODBELL & ROSENBAUM, P.A., Annapolis, Maryland, for Appel-
lee.
2                 BONOLIS v. METROPOLITAN LIFE INS.
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   Billie Jo Bonolis, an executive assistant for Northrop Grumman
Corporation, commenced this action under the Employee Retirement
Income Security Act of 1974 ("ERISA"), 29 U.S.C. § 1101 et seq., for
short-term and long-term disability benefits, naming as the defendant
Metropolitan Life Insurance Company ("MetLife"), the administrator
of Northrop Grumman’s employee disability benefit plans. Bonolis
contends that she suffers from fibromyalgia and, because of her con-
dition, is unable to work at either her regular job or any job fitting her
education and experience. The district court concluded that MetLife
did not abuse the discretion given to it under the relevant plans in
denying Bonolis benefits, and we affirm.

   In May 1998, Dr. Lawrence Zyskowski, a rheumatologist, diag-
nosed Bonolis as suffering from fibromyalgia, a syndrome with symp-
toms including generalized muscular pain, fatigue, and cognitive
dysfunction. While fibromyalgia cannot be diagnosed by a single lab-
oratory test, it can be diagnosed by (1) the presence of certain symp-
toms and (2) the elimination of alternative causes for the symptoms.
Less than three months after reaching this diagnosis, Dr. Zyskowski
wrote Northrop Grumman, stating, "At this time I feel that Mrs.
Bonolis is disabled and not able to return to her job as a senior admin-
istrative assistant. In review of her job description I do not feel that
any modification would allow her to return to work[,] especially in
view of the significant cognitive nature of her job."

   At about the time of Dr. Zyskowski’s letter, Bonolis underwent a
neurological evaluation by Dr. Harshad Mody, who found that
Bonolis "is conscious, alert and oriented times three. There are no
aphasic abnormalities. Recent and remote memories are normal. Fund
of knowledge is normal." Dr. Mody found no neurological abnormali-
ties and his impression was that Bonolis suffered from chronic fatigue
syndrome or fibromyalgia.
                  BONOLIS v. METROPOLITAN LIFE INS.                   3
   Based on these diagnoses, Bonolis submitted a claim to MetLife
for short-term disability benefits, asserting that she was unable to
work at her regular Northrop Grumman job. A nurse consultant
reviewing Bonolis’ claim noted that although Dr. Zyskowski empha-
sized the cognitive nature of Bonolis’ job as a reason for her inability
to work, there was "no real evidence in notes of mental status exam
or demonstration of cognitive problems other than note of poor cogni-
tive function." MetLife informed Bonolis that it was denying her
short-term disability claim, pointing out that even in an update letter,
Dr. Zyskowski provided no office notes regarding any "cognitive def-
icits, nor is there any indication of any treatment being provided for
cognitive deficits."

   Bonolis appealed MetLife’s denial of benefits within the adminis-
trative structure and provided additional information similar to that
which she had presented initially with her claim. MetLife denied her
appeal, noting that Bonolis had not had a psychiatric evaluation,
which "would include mental and cognitive assessment with quantify-
ing testing to eliminate [Bonolis’] symptoms as psychiatric in origin."
The letter also stated that "there is no documentation to support a
mental or cognitive impairment other than by self-report." Although
MetLife advised Bonolis that there were no further administrative
appeals available, it nonetheless permitted Bonolis to submit addi-
tional medical information in an attempt to satisfy MetLife’s require-
ments. Bonolis did submit further materials, including documents
from Dr. Daniel Clauw, a rheumatologist who also diagnosed fibro-
myalgia, but none demonstrated cognitive deficits.

   MetLife thereupon retained Dr. Jefrey Lieberman to review
Bonolis’ records and to provide MetLife with an independent judg-
ment. Dr. Lieberman concluded that Bonolis "should be able to per-
form the duties of a light or sedentary occupation" and, "if there are
concerns regarding her cognitive function, then a neuropsychiatric
evaluation should be performed to quantify this." Based on Dr. Lie-
berman’s review and the lack of evidence of cognitive deficits in its
file, MetLife finally denied Bonolis’ claim for short-term disability
benefits on October 14, 1999. In its letter, MetLife reiterated that the
claim "was denied because the medical evidence did not substantiate
the severity of symptoms that would functionally preclude [Bonolis’]
[ ]ability to return to work to her job as an Administrative Assistant."
4                 BONOLIS v. METROPOLITAN LIFE INS.
   In May 2000, Bonolis requested that MetLife review her claim for
long-term disability benefits, based on the same medical data that she
had submitted in connection with her claim for short-term benefits, as
well as affidavits from Bonolis, Dr. Zyskowski, and Dr. Clauw and
some additional documentation from Dr. Clauw discussing Bonolis’
symptoms in general terms. To be eligible for long-term benefits,
Bonolis was required to demonstrate that she was unable to work at
any job fitting her training, education, and experience. MetLife denied
Bonolis’ claim for long-term disability benefits on December 22,
2000, stating that it did not dispute the diagnosis of fibromyalgia but
that "the issue remains as to whether the severity of symptoms are
such that they would preclude [Bonolis] from performing [her] job
per the definition of total disability." The letter concluded that "there
is no objective documentation on file to support that the severity of
[Bonolis’] symptoms is such that it would preclude [her] from a level
of functionality for performing [her] sedentary occupation with Nor-
throp Grumman as a Senior Administrative Assistant."

   Bonolis then commenced this action against MetLife under ERISA,
alleging wrongful denial of benefits. On the parties’ cross-motions for
summary judgment, the district court granted MetLife’s motion for
summary judgment and denied Bonolis’ motion.

   With respect to the short-term disability claim, the district court
concluded that MetLife did not abuse its discretion by choosing to
accept the determination of its external reviewer, Dr. Lieberman, and
the neurological report of Dr. Mody "on the basis that Drs. Zys-
kowski’s and Clauw’s declarations that Plaintiff’s fatigue and cogni-
tive dysfunction, which they both listed as a major factor in her ability
to work, were unsubstantiated by any testing or other medical evi-
dence." The court noted that Dr. Clauw’s and Dr. Zyskowski’s opin-
ions "were based only on Plaintiff’s subjective complaints and not on
the results of any diagnostic testing of her cognitive function." With
respect to MetLife’s denial of Bonolis’ long-term disability claim, the
court rejected Bonolis’ contention that de novo review was required
because discretionary authority for determining benefit eligibility was
conferred to MetLife through language in an administrative services
agreement rather than in the long-term disability plan itself. Relying
on "essentially the same analysis" as applied to the short-term disabil-
                  BONOLIS v. METROPOLITAN LIFE INS.                  5
ity claim, the court concluded that MetLife’s denial of long-term dis-
ability benefits was not an abuse of discretion. This appeal followed.

   We have carefully reviewed the record and considered the argu-
ments of counsel made in their briefs and at oral argument. For the
reasons fully set forth by the district court in its thorough "Memoran-
dum and Order," Bonolis v. Metropolitan Life Insurance Company,
Civil Action No. MJG-01-895 (D. Md. May 13, 2003), we affirm the
judgment of the district court.

                                                          AFFIRMED